DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1 and 7 recite(s) a method and system for inventory management comprising
-detecting one or more signals from an electronic tag
-generating a data set based on the one or more signals
-determine, based on the configuration profile of a server, a subset of tag data to transmit to the server
-transmit the subset of tag data to the server.
The abstract idea is that of managing inventory, inventory are goods, which are typically stored at a location, stores and warehouses are two such examples. The information is obtained by reading information on tags, collecting and sending that information. All of those steps are done in a manner to make the process of counting inventory faster for employees. The adding and subtracting of inventory indicates that the inventory items have been sold, or stolen, and is therefore linked to the act of everyday sales activities at a location. The sales activities are considered a commercial interactions, which is part of the enumerated grouping of a certain method of organizing human activity. 
This judicial exception is not integrated into a practical application because the additional elements include an RFID reader, electronic product code (EPC) tag and server. The RFID reader is used to obtain the information used in the abstract idea, the EPC tag contains the local information and the server maintains a more centrally connected database of information. The electronic elements are presented in a way in which the abstract idea is being applied to the computers. Obtaining information through an electronic reader versus physically reading a code may be faster, but the computer itself is not made faster by this process, or is integrated in a way that would make them perform any different than normal functions. MPEP 2105.05(f) further discusses multiple computer elements that are ineligible additional elements, and how they fail to integrate the judicial exception beyond the application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements continue to be computer elements used in the application of the abstract idea. They do not provide more than generic computer elements presented to apply the judicial exception.
Dependent claims 2-5 and 8-11 do not provide any additional elements, but merely add additional details about how the information is sent, received and stored. Adding additional limitation, and those limitations being part of the sales activities, do not provide integration or significantly more. 
Independent claims 13 and 20 recite(s) a method and system for product management comprising
-receiving an uplink product update data set, including a set of update data based on a configuration profile of the server
-updating a master product state database based on the uplink product update data set
-determining that a local product state database should be updated based on the master product state database and a configuration profile
-determining a downlink product update data set including a subset of the uplink product update data set
-transmitting the downlink product update data set.
The judicial exception is described as receiving information, updating databases, and re-sending that information to its original source. The information is specifically about products in stores, and therefore management of store inventory is part of everyday sales activities, grouped as commercial interaction in part of the enumerated grouping of organizing certain methods of human activity. 
This judicial exception is not integrated into a practical application because the additional elements are a first wireless device, a second wireless device, and a server are all computer elements that send and receive information. The elements are presented in a way that the limitation are results oriented and do not provide any linking features that those devices perform the judicial exception in a meaningful way beyond application to the element.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because wireless devices and servers are regularly used computer elements, and the generality of elements are considered when deciding if the elements contribute significantly more than the judicial exception. Since the elements apply the judicial exception, without practical application or significantly more, the claims under MPEP 2106.05(f) remain a judicial exception. 
Dependent claims 14-19 and 21-26 do not provide any additional elements, but merely add additional details about how the information is sent, received and stored. Adding additional limitation, and those limitations being part of the sales activities, do not provide integration or significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2009/0291668 A1 Huang et al.

Regarding claim 1, Huang discloses a method for inventory management utilizing radio-frequency identification (RFID) technology (Huang Para. [0002] RFID technology to identify physical objects), comprising: 
detecting, via an antenna of a RFID reader, one or more signals from an electronic product code (EPC) tag (Huang Para. [0004] RFID reads EPC product tags); 
Generating an EPC tag data set based on the one or more signals (Huang Para. [0007]; Para. [0030] RFID events obtain information; Claim 1);
Updating a local tag state database based on the EPC tag data set (Huang Para. [0030] the local access is updated when the RFID event occurs; Claim 1);  
Determining, based on a configuration profile of a server, a subset of the EPC tag data set for transmission to the server (Huang Para. [0031] when connected to a network, the new RFID event may be synchronized to the central hub), wherein the configuration profile of the server includes an indication of whether to include each data element in the subset and an indication of how often to send the subset (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria; a mask removes unwanted data and therefore only allows certain data through to the database; Para. [0045] synching data between a hub (server) and interrogator, and pre-programmed automatic triggering); 
and wirelessly transmitting the subset of the EPC tag data set to the server (Huang Para. [0031] the information may be transmitted from the mobile device and synched to the central hub).

Regarding claim 2, Huang discloses the method of claim 1, further comprising: receiving an update data set from the server, the update data set including changes to the local tag state database; and updating the local tag state database based on the update data set (Huang Para. [0031] the information sent from the local to central database are bi-directional, meaning the information may also be sent from the central hub to the local tag to update information).

Regarding claim 3, Huang discloses the method of claim 2, wherein the updated data set includes changes for only data elements indicated in a device configuration profile and only for data elements that are different than the local tag state database (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria).

Regarding claim 5, Huang teaches the method of claim 1, wherein updating the local tag state database comprises merging a database storing the EPC tag data set with the local tag state database (Huang Para. [0045] when an RFID tag information is received, the offline database is combined with the centralized database).

Regarding claim 7, Huang discloses an apparatus for inventory management utilizing radio-frequency identification (RFID) technology (Huang Para. [0002] RFID technology to identify physical objects), comprising: 
a memory configured to store instructions (Huang Para. [0040] the system includes a processor and memory); 
and a processor communicatively coupled with the memory (Huang Para. [0040] the system includes a processor and memory), the processor configured to execute the instructions to: 
detect, via an antenna of a RFID reader, one or more signals from an electronic product code (EPC) tag (Huang Para. [0004] RFID reads EPC product tags); 
generate an EPC tag data set based on the one or more signals (Huang Para. [0007]; Para. [0030] RFID events obtain information; Claim 1); 
update a local tag state database based on the EPC tag data set (Huang Para. [0030] the local access is updated when the RFID event occurs; Claim 1); 
determine, based on a configuration profile of a server, a subset of the EPC tag data set for transmission to the server (Huang Para. [0031] when connected to a network, the new RFID event may be synchronized to the central hub), wherein the configuration profile of the server includes an indication of whether to include each data element in the subset and an indication of how often to send the subset (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria; a mask removes unwanted data and therefore only allows certain data through to the database; Para. [0045] synching data between a hub (server) and interrogator, and pre-programmed automatic triggering); 
and wirelessly transmit the subset of the EPC tag data set to the server (Huang Para. [0031] the information may be transmitted from the mobile device and synched to the central hub).

Regarding claim 8, Huang discloses the apparatus of claim 7, wherein processor is configured to: receive an update data set from the server, the update data set including changes to the local tag state database; and update the local tag state database based on the update data set (Huang Para. [0031] the information sent from the local to central database are bi-directional, meaning the information may also be sent from the central hub to the local tag to update information).

Regarding claim 9, Huang discloses the apparatus of claim 8, wherein the updated data set includes changes for only data elements indicated in a device configuration profile and only for data elements that are different than the local tag state database (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria).

Regarding claim 11, Huang teaches the apparatus of claim 7, wherein the processor is configured to update the local tag state database by merging a database storing the EPC tag data set with the local tag state database (Huang Para. [0045] when an RFID tag information is received, the offline database is combined with the centralized database).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291668 A1 Huang et al. in view of US 2007/0159330 A1 Chakraborty et al.

Regarding claim 4, Huang teaches the method of claim 1. Huang fails to explicitly disclose wherein wirelessly transmitting the subset of the EPC tag data set to the server comprises compressing a database including the subset of the EPC tag data set.
Chakraborty is in the field of RFID tag systems (Chakraborty Abstract, RFID tag reading system) and teaches wherein wirelessly transmitting the subset of the EPC tag data set to the server comprises compressing a database including the subset of the EPC tag data set (Chakraborty Para. [0035] if data from the memory of the tags are different, they may be stored in the cache, and that data may be compressed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the information transmission of Huang with the compression of Chakraborty. The motivation for doing so would be to contain more information in the tag before being cached and sent to the central database, by compressing the data (Chakraborty Para. [0035]).

Regarding claim 10, Huang teaches the apparatus of claim 7. Huang fails to explicitly disclose wherein the processor is configured to transmit the subset of the EPC tag data set to the server by compressing a database including the subset of the EPC tag data set. Chakraborty teaches wherein the processor is configured to transmit the subset of the EPC tag data set to the server by compressing a database including the subset of the EPC tag data set (Chakraborty Para. [0035] if data from the memory of the tags are different, they may be stored in the cache, and that data may be compressed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the information transmission of Huang with the compression of Chakraborty. The motivation for doing so would be to contain more information in the tag before being cached and sent to the central database, by compressing the data (Chakraborty Para. [0035]).

Claim 13, 16, 18-20, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291668 A1 Huang et al. in view of Simatic "Choosing the Right RFID-Based Architectural Pattern".

Regarding claim 13, Huang discloses a method for product management, comprising: 
receiving, at a server from a first wireless device, an uplink product update data set, the uplink product update data set including a set of update data based on a configuration profile of the server (Huang Para. [0007]; Para. [0030] RFID events obtain information, the local access is updated when the RFID event occurs; Claim 1), wherein the configuration profile of the server includes an indication of whether to include each data element in the update data and an indication of how often to send the update data (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria; a mask removes unwanted data and therefore only allows certain data through to the database; Para. [0045] synching data between a hub (server) and interrogator, and pre-programmed automatic triggering); 
updating, by the server, a master product state database based on the uplink product update data set (Huang Para. [0031] when connected to a network, the new RFID event may be synchronized to the central hub); 
determining a downlink product update data set including a subset of the uplink product update data set (Huang Para. [0031] the information sent from the local to central database are bi-directional, meaning the information may also be sent from the central hub to the local tag to update information); 
and transmitting the downlink product update data set to the second wireless device (Huang Para. [0031] the information sent from the local to central database are bi-directional, meaning the information may also be sent from the central hub to the local tag to update information).
Huang fails to explicitly disclose determining, by the server, that a local product state database of a second wireless device should be updated based on the master product state database and a configuration profile of the second wireless device.
Simatic is in the field of RFID tag technology (Simatic Section 1, Para. 1, RFID provides a way to recognize item identity information to a database) and teaches determining, by the server, that a local product state database of a second wireless device should be updated based on the master product state database and a configuration profile of the second wireless device (Simatic Section 4, when one mobile device scans a tag and sends the information to the central hub, the central hub determines if other mobile devices need the updated information and send it to the second devices). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bi-directional information of Huang, with the ability to communicate amongst a plurality of different mobile devices connected to the network as taught by Simatic. The motivation for doing so would be for each individual user of a mobile device to be updated about the entire system, without needing to scan the entire system themselves, making it easier and faster for all users to stay informed (Simatic Section 4.1 Example, all users are updated about each other’s scanned tags from central hub).

Regarding claim 16, modified Huang teaches the method of claim 13, wherein the downlink product update data set includes changes for only data elements indicated in a device configuration profile and only for data elements that are different than the local product state database of the second wireless device (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria).

Regarding claim 18, modified Huang teaches the method of claim 13, wherein updating the master product state database comprises merging a database storing the uplink product update data set with the master product state database (Huang Para. [0045] when an RFID tag information is received, the offline database is combined with the centralized database).

Regarding claim 19, modified Huang teaches the method of claim 13, wherein updating the master product state database based on the uplink product update data set includes an addition of a data element, a modification of a data element, or a deletion of a data element (Huang Para. [0031] when connected to a network, the new RFID event may be synchronized to the central hub, which updates previous information with current tag information).

Regarding claim 20, Huang teaches an apparatus for inventory management utilizing radio-frequency identification (RFID) technology (Huang Para. [0002] RFID technology to identify physical objects), comprising: 
a memory configured to store instructions (Huang Para. [0040] the system includes a processor and memory); 
and a processor communicatively coupled with the memory (Huang Para. [0040] the system includes a processor and memory), the processor configured to execute the instructions to: 
receive, at a server from a first wireless device, an uplink product update data set, the uplink product update data set including a set of update data based on a configuration profile of the server (Huang Para. [0007]; Para. [0030] RFID events obtain information, the local access is updated when the RFID event occurs; Claim 1), wherein the configuration profile of the server includes an indication of whether to include each data element in the update data and an indication of how often to send the update data (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria; a mask removes unwanted data and therefore only allows certain data through to the database; Para. [0045] synching data between a hub (server) and interrogator, and pre-programmed automatic triggering); 
update, by the server, a master product state database based on the uplink product update data set (Huang Para. [0031] when connected to a network, the new RFID event may be synchronized to the central hub); 
determine a downlink product update data set including a subset of the uplink product update data set (Huang Para. [0031] the information sent from the local to central database are bi-directional, meaning the information may also be sent from the central hub to the local tag to update information); 
and transmit the downlink product update data set to the second wireless device (Huang Para. [0031] the information sent from the local to central database are bi-directional, meaning the information may also be sent from the central hub to the local tag to update information).
Huang fails to explicitly disclose determine, by the server, that a local product state database of a second wireless device should be updated based on the master product state database and a configuration profile of the second wireless device.
Simatic teaches determine, by the server, that a local product state database of a second wireless device should be updated based on the master product state database and a configuration profile of the second wireless device (Simatic Section 4, when one mobile device scans a tag and sends the information to the central hub, the central hub determines if other mobile devices need the updated information and send it to the second devices). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bi-directional information of Huang, with the ability to communicate amongst a plurality of different mobile devices connected to the network as taught by Simatic. The motivation for doing so would be for each individual user of a mobile device to be updated about the entire system, without needing to scan the entire system themselves, making it easier and faster for all users to stay informed (Simatic Section 4.1 Example, all users are updated about each other’s scanned tags from central hub).

Regarding claim 23, modified Huang teaches the apparatus of claim 20, wherein the downlink product update data set includes changes for only data elements indicated in a device configuration profile and only for data elements that are different than the local product state database (Huang Para. [0037] the device that coordinates information may include a “filter” or desired pre-process, which only retrieves specific information, and throws away previously detected information, based on the criteria).

Regarding claim 25, modified Huang teaches the apparatus of claim 20, wherein updating the master product state database comprises merging a database storing the uplink product update data set with the master product state database (Huang Para. [0045] when an RFID tag information is received, the offline database is combined with the centralized database).

Regarding claim 26, modified Huang teaches the apparatus of claim 20, wherein the processor is configured to update the master product state database based on the uplink product update data set by an addition of a data element, a modification of a data element, or a deletion of a data element (Huang Para. [0031] when connected to a network, the new RFID event may be synchronized to the central hub, which updates previous information with current tag information).


Claims 14, 15, 17, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291668 A1 Huang et al. in view of Simatic "Choosing the Right RFID-Based Architectural Pattern" and US 2007/0159330 A1 Chakraborty et al.

Regarding claim 14, modified Huang teaches the method of claim 13. Huang fails to explicitly disclose wherein updating the master product state database comprises: determining a conflict between the master product state database and the uplink product update data set; and resolving the conflict by selecting a value for a data element based on a priority rule. Chakraborty teaches wherein updating the master product state database comprises: determining a conflict between the master product state database and the uplink product update data set; and resolving the conflict by selecting a value for a data element based on a priority rule (Chakraborty Para. [0038] each time a new tag is read, the information is sent to a cache, and a list is created with the oldest getting first priority at the top of the list to be sent). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID tag system of Huang with the priority listing taught by Chakraborty. The motivation for doing so would be to maintain control over which items have been changes, by tracking and placing within a list of information to be updated (Chakraborty Para. [0038] a list of changed data entries is kept to update tags).

Regarding claim 15, modified Huang teaches the method of claim 14. Huang fails to explicitly disclose wherein the priority rule indicates that the value for the data element is the value associated with a most recent time stamp. Chakraborty teaches wherein the priority rule indicates that the value for the data element is the value associated with a most recent time stamp (Chakraborty Para. [0038] each time a new tag is read, the information is sent to a cache, and a list is created with the oldest getting first priority at the top of the list to be sent). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID tag system of Huang with the priority listing taught by Chakraborty. The motivation for doing so would be to maintain control over which items have been changes, by tracking and placing within a list of information to be updated (Chakraborty Para. [0038] a list of changed data entries is kept to update tags).

Regarding claim 17, modified Huang teaches the method of claim 15. Huang fails to explicitly disclose wherein wirelessly transmitting the downlink product update data set comprises compressing a database including the downlink product update data set. Chakraborty teaches wherein wirelessly transmitting the downlink product update data set comprises compressing a database including the downlink product update data set (Chakraborty Para. [0035] if data from the memory of the tags are different, they may be stored in the cache, and that data may be compressed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the information transmission of Huang with the compression of Chakraborty. The motivation for doing so would be to contain more information in the tag before being cached and sent to the central database, by compressing the data (Chakraborty Para. [0035]).

Regarding claim 21, modified Huang teaches the apparatus of claim 20. Huang fails to explicitly disclose wherein the processor is configured to: determine a conflict between the master product state database and the uplink product update data set; and resolve the conflict by selecting a value for a data element based on a priority rule. Chakraborty teaches wherein the processor is configured to: determine a conflict between the master product state database and the uplink product update data set; and resolve the conflict by selecting a value for a data element based on a priority rule (Chakraborty Para. [0038] each time a new tag is read, the information is sent to a cache, and a list is created with the oldest getting first priority at the top of the list to be sent). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID tag system of Huang with the priority listing taught by Chakraborty. The motivation for doing so would be to maintain control over which items have been changes, by tracking and placing within a list of information to be updated (Chakraborty Para. [0038] a list of changed data entries is kept to update tags).

Regarding claim 22, modified Huang teaches the apparatus of claim 21. Huang fails to explicitly disclose wherein the priority rule indicates that the value for the data element is the value associated with a most recent time stamp. Chakraborty teaches wherein the priority rule indicates that the value for the data element is the value associated with a most recent time stamp (Chakraborty Para. [0038] each time a new tag is read, the information is sent to a cache, and a list is created with the oldest getting first priority at the top of the list to be sent). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the RFID tag system of Huang with the priority listing taught by Chakraborty. The motivation for doing so would be to maintain control over which items have been changes, by tracking and placing within a list of information to be updated (Chakraborty Para. [0038] a list of changed data entries is kept to update tags).

Regarding claim 24, modified Huang teaches the apparatus of claim 20. Huang fails to explicitly disclose wherein wirelessly transmitting the downlink product update data set comprises compressing a database including the downlink product update data set. Chakraborty teaches wherein wirelessly transmitting the downlink product update data set comprises compressing a database including the downlink product update data set (Chakraborty Para. [0035] if data from the memory of the tags are different, they may be stored in the cache, and that data may be compressed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the information transmission of Huang with the compression of Chakraborty. The motivation for doing so would be to contain more information in the tag before being cached and sent to the central database, by compressing the data (Chakraborty Para. [0035]).

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Regarding 101, Applicant asserts that the claims do not recite a store, or recite any sales activities. Examiner agrees with this assessment, but it does not fail to identify an abstract idea. The claim is directed to detecting an EPC tagged inventory item, and updating the database of tagged inventory items based signals received. The inventory item may be in a store, warehouse, or any other location, but it must be in a “location”, and therefore, the claim even more broadly manages inventory at a location. Inventory by definition are property, goods, or content of a building, and they have possession, whether to a retailer/seller or the producer of the goods. Additionally, “sales activities” does not just involve the monitoring of the actual purchase, but the management of inventory includes management of the number of inventory items at a specific location. It would indicate the removal of an inventory item from the location, either by theft or purchase, and tracking of the losses and purchases are used to manage the sales within the specific location. Therefore, the claims showcase that management of inventory are part of the enumerated grouping of commercial interactions, and therefore considered an abstract idea. Following Applicants Prong two analysis, the claims integrate the abstract idea into a practical application by using EPC tags. The technical problem is slow transfer of data using RFID tags, and the solution is sending only a subset of EPC tag data, making the RFID reader to operate with limited bandwidth. Examiner searches MPEP 2106.05(a) improvements to the functioning of a computer or to any other technology or technical field, in which an analysis includes identifying a technical explanation as to how the claimed invention provides an improvement, and that the claim itself reflects the improvement. Examiner notes the claimed invention determines a subset of EPC tag data for transmission, based on profile information. Using a profile to determine information being sent does not present a technological solution, but rather indicates a generic selection method applied in a computer environment. An improvement to information, is not equivalent to improvement in the database functionality, or indicate how the management of inventory would be improved. Therefore, only transmitting a subset of data fails to integrate the abstract idea into practical application.
Regarding 102, Applicant directly points to the newly amended claim limitation “wherein the configuration profile of the server includes an indication of whether to include each data element in the subset and an indication of how often to send the subset”, as not being found within Huang. Under the broadest reasonable interpretation of the claim limitation, a determination of the subset of data sent to a server, is determined based on a profile of the server, and that profile indicates what data elements to include and how often to send the information.  Determination based on a server profile does not limit the determination to be performed on a server, but rather, the profile information used to make the determination, is connected between a server and RFID reader. Huang Para. [0045] showcases how the data hub, which is a server, is where the information is stored, is mobile connected with the interrogator to synch only the desired information.  Additionally, the ability to indicate what data elements to include does not make and specific mention as to how this exclusion is made, and can simply be exclusion of repetitive information. Lastly, the ability to send information “how often” is not a set amount of time, or even a predetermined interval of time. Triggering the sending of information whenever the reader and server are linked, can be interpreted as how often to send the information. Huang Para. [0045] indicates the linking may be triggered by a user, or automatically using programmed information.  Therefore, the claims remain rejected under 102. 
Regarding 103, the secondary references are not used to teach the amended claim language, and therefore are not used to teach a configuration profile, and arguments that they fail to teach those elements are moot. Therefore, the arguments are not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0137460 A1 Stiefel et al. teaches identification of inventory using tags and US 2007/0035396 A1 Chand et al. teaches filtering RFID information.

Conclusion

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.S./Examiner, Art Unit 3687         

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687